Citation Nr: 1808925	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  14-11 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI) other than a psychiatric disorder.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.  

In June 2014 the Veteran testified at a personal hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In December 2015 the Board reopened the claim of service connection for an acquired psychiatric disorder and remanded the claims of service connection for an acquired psychiatric disorder and residuals of a TBI for additional development.  

In a subsequent April 2016 rating decision, the RO granted the Veteran service connection for his acquired psychiatric disorder (i.e., schizoaffective disorder, bipolar type (previously claimed as depression and manic depressive symptoms as a residual of a traumatic brain injury)).  Therefore, the Board finds that this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the veteran's notice of disagreement on such issue).  Given the above, the Board has also characterized the issue on appeal as including all possible TBI residuals other than a psychiatric disorder.


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran did not sustain a TBI while on active duty or sustain a TBI that is related to active duty.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI other than a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

A letter dated in August 2012, prior to the August 2012 rating decision, along with letter dated in February 2016 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2012 rating decision, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the April 2016 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the June 2014 Board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by his representative and the VLJ asked questions to draw out the nature of the in-service injury, his current disability, and the relationship between any current disability and his military service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his available and identified post-service records, including all his post-1979 treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  The record on appeal also shows the VA has taken all required action to help the Veteran verify the assault he claimed took place while on active duty to include trying to obtain morning reports as well as witness statements.  See 38 U.S.C.A. § 5103A(b).

The record also shows that VA obtained a medical opinion in April 2016.  The Board finds that the opinion provided by this examiner is adequate and substantially comply with the Remand instructions.  The Board has reached this conclusion because after a review of the record on appeal, research into controlling medical literature, taking a detailed medical history from the claimant, and an examination, the examiners provided an opinion as to whether the Veteran sustained a TBI while on active duty based on citation to relevant evidence found in the claims file which opinion took into account the Veteran's competent lay claims and a photograph provided by the appellant.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall, supra; D'Aries, supra; Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  In this regard, the Board finds that it has no duty to remand the appeal to obtain a copy of the photograph the Veteran showed the April 2016 VA examiner.  The Board has reached this conclusion because the above VCAA letters notified the Veteran that the burden was on him to provide VA with evidence not held by VA.  Additionally, the examiner reviewed and discussed the photograph.  Moreover, the question of whether the Veteran sustained a TBI while on active duty is a medical question which was addressed by the April 2016 VA examiner after reviewing, among other things, the photograph and the Board cannot substitute its medical opinion for that examiner even if we had the photograph to review.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  A remand to obtain the photograph would be futile and result in an unnecessary delay in this case.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that he sustained a TBI in May 1972 when he was assaulted in his barracks and repeatedly struck on the head.  He also claims that he has residuals of this TBI.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim the Board has reviewed all of the evidence in the claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claims folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A condition precedent for establishing service connection is the presence of a disability.  In this regard, the Veteran through his writings to VA and his personal hearing testimony is, generally, both competent and credible to report on what he saw and felt, such as being stuck in the head in an assault while on active duty, because it comes to him via his own senses.  See Davidson, supra.  Moreover his buddy, Mr. J.L., in his May 2007 statement is both competent and credible to report on what he saw, such as bruising on the Veteran sometime after the alleged assault, because it also comes to him via his own senses.  Id.  In addition, in November 2012 Dr. T.V. reported as follows:


. . . [The Veteran] . . .  has been an outpatient at the Fargo VA Mental Health Clinic since 1995.  I have had the opportunity to work with/treat [the Veteran] . . . since June 2005 . . . 

[The Veteran] . . . has discussed his history of being assaulted and repeatedly hit in the head in an incident that happened in May 1972, while [he] was stationed at Camp Pendleton, CA.  I have read a witness statement submitted by Mr. [J.L.] - who did not witness the attack, but did see how beaten [the Veteran] was.

In my opinion, a closed head injury or concussion may occur as a result of a forceful hit in the head.  Such an insult to the brain can contribute to [the Veteran's] . . .  mental symptoms of mood and thought instability, for which he has been treated over the years.  

Although I cannot be 100% certain that his condition is caused by this event in the service, it is my opinion that at least likely as not a 50/50 probability that [the Veteran] . . . diagnosis of Schizoaffective Disorder is actually an Organic Brain Syndrome which was triggered by this incident while he was in the service.

I strongly think [the Veteran] . . . was in 1972 at a young adult age when a person's brain would typically be vulnerable to various factors.  A closed head injury or concussion at that time would leave lasting consequences.  Moreover it has been known that an insult to the brain in early adulthood may trigger the onset of any latent mental weakness he may have.  In other words [the Veteran's] . . . ongoing mental ailment may be started and/or strongly influenced by his brain insult in 1972.  [Emphasis added]

Thereafter, in a nearly identical March 2016 letter from Dr. W.B. it was reported as follows:

. . . [The Veteran] . . . has been an outpatient at the Fargo VA Mental Health Clinic since 1995.  I have had the opportunity to work with [the Veteran] since July 2013 . . . 

[The Veteran] . . . has discussed his history of being assaulted and repeatedly hit in the heed in an incident that happened in 1972 while [he] was stationed at Camp Pendleton, CA.  In my opinion, a closed head injury or concussion may occur as a result of a forceful hit in the head.  Such an insult to the brain can contribute to [the Veteran's] . . . mental symptoms of mood and thought instability, for which he has been treated over the years. 

Although I cannot be 100% certain that his condition was caused by this event in the service, it is my opinion that at least likely as not a 50/50 probability that [the Veteran's] . . . diagnosis of Schizoaffective Disorder is actually an Organic Brain Syndrome which may have been triggered by this incident while he was in the service.  

I strongly think that [the Veteran] . . . was in 1972, was at young adult age, when a person's brain would typically be vulnerable to various factors.  A closed head injury or concussion at that time would leave lasting consequences.  Additionally, it has been known that an insult to the brain in early adulthood may trigger the onset of any latent mental weakness he may have.  In other words, [the Veteran's] . . . on-going mental ailment may have been strongly influenced by his brain insult in 1972.  [Emphasis added]

On the other hand, service treatment records, including September 1971 and October 1973 examinations, are negative for complaints, history, or treatment for a TBI, to include as due to the assault the Veteran described taking place in May 1972.  In fact, when seen in October 1973 the report was negative for a history of any head trauma including due to an assault and the examiner opined that his head and neurological examinations were normal.  This medical opinion is not contradicted by any other medical evidence of record.  In this regard, the Board notes that the Veteran in his August 2001 VA Form 21-476 and March 2022 statement in support of claim notified VA that he did not seek treatment after the assault.  Furthermore, the Veteran was afforded a VA examination in April 2016 for the purpose of ascertaining if he had a TBI while on active duty.  After a review of the record on appeal and an examination of the Veteran, the examiner opined that he did not have a TBI while on active duty.  Rather, it was opined that the Veteran's deficiencies are due to his psychiatric disorder for which service connection is now in effect.  Specifically, the April 2016 VA examiner opined as follows: 

There is no evidence the Veteran has a TBI associated with his military service.  The evidence supports the likelihood of a delusion of having been assaulted (given the above rationale and presented evidence), than an actual assault.  If an assault did occur, it is more likely than not much more minimal than the Veteran perceived and still perceives.  This delusion has persevered over the years and he has a history of other persecutory delusions (the rail road is one example).  He has had contact with several well-respected and accomplished physicians, psychiatrists, and mental health professionals over the several years since his discharge from the US Marines.  The Veteran's record is notably absent any discussion, treatment, or suspicion that he meets diagnostic criteria for an acquired brain injury or traumatic brain injury (TBI).  Conversely, his alcohol use disorder and schizoaffective bipolar disorder are a consistent and pervasive problem, which has been managed consistently over this same period.  

As to statements and reports made by Drs. [T.V. and W.B.]: There is evidence in the literature that supports an opinion that the Veteran's cognitive and memory impairment is present, but is at least as likely not associated with the long-term effects of being on psychotropic medications for schizophrenic symptoms, organic changes seen in patients suffering long-term from schizophrenia, along with the unknown but likely detrimental effects of long-term severe alcohol use disorder.  Whether this is the case in this particular Veteran would be purely speculation at this point.  He denied any major head trauma or other neurocognitive events that would be considered TBI related since the alleged assault.  The Veteran's schizoaffective disorder causes significant barriers to his ability to thrive as outlined in the original document.  [Emphasis added]

Initially, the Board finds the Dr. W.B. and Dr. T.V. opinions are not probative evidence as to the question of whether the Veteran sustained a TBI while on active duty because they rely on an inaccurate factual premise (i.e., the record containing probative evidence that the Veteran was struck repeatedly in the head during an assault while on active duty) and they are too equivocal.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

On the other hand, the Board finds the April 2016 VA examiner's opinion both competent and credible because it is definitive, provided after a review of the record on appeal and an examination of the Veteran, as well as supported by citation to relevant evidence found in the record and controlling medical literature.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  

Moreover, the Board finds that the May 2007 statement from the Veteran's buddy, Mr. J.L, is not probative evidence of the claimant sustaining a TBI while on active duty because he did not actually observe the claimant being injured and he does not have the medical expertise to competently say that the bruising that he saw on the claimant after the incident resulted in a TBI.  See Davidson, supra.  Similarly, the Board finds the Veteran's written statements to VA and his personal hearing testimony regarding being stuck in the head during an assault while on active duty are of little to no probative value because the April 2016 VA examiner opined that the claimed assault was a delusion caused by the Veteran's now service-connected psychiatric disorder.  Most importantly, even when considering that the incident occurred, the Veteran does not have the medical expertise to competently diagnose a TBI and relate it to that event of service.  A medical matter of such complexity requires medical expertise.  Id; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Likewise, as to the medical literature filed by the Veteran in August 2012, the Board finds that such generic texts, which do not address the facts in this particular case with any degree of medical certainty, do not amount to competent medical evidence.  See Mattern v. West, 12 Vet. App. 222, 228 (1999). 

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not sustain a TBI that is related to active duty.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Accordingly, the Board finds that the Veteran's claim of service connection for residuals of a TBI other than a psychiatric disorder must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304; McClain.


ORDER

Service connection for residuals of a TBI other than a psychiatric disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


